'CAMPBELiL, P. J.
(concurring specialty). If there was ever a gift to th¿ brother Nick, it was at most a gift causa’ mortis, and as such revocable either expressly or by subsequent ’inconsistent disposition.
When Harry Davis deposited $x,ooo in the bank at Andover, the relation of debtor and creditor arose between himself and the bank, and the certificate of deposit issued to him was merely written evidence of the existence of the debt and a written memorandum of the due date and the terms and conditions for payment. Such certificate had no intrinsic value. What Harry Davis had to dispose of *291■by gift, if he so desired, was the debt due or to come due from the 'bank, a chose in action, of the existence of which the certificate was a testimonial. A' debt is subject to gift, even if no written evidence thereof exists, and even though it is in essence so intangible as to be incapable of manual delivery, and the delivery thereof must be constructive. A frequent method of constructive delivery of the debt is by physical delivery of the outstanding written evidence thereof, if there be any such, with some conflict in the cases as to whether such written evidence must also be indorsed or assigned. But there is, I think, no reason to require some type of dealing with the outstanding written evidence of a debt, as a sine qua non of sufficient constructive delivery of the debt to support a gift thereof, if the intent to make the gift is otherwise sufficiently apparent, and if some other method' of constructive delivery, reasonable and sufficient under all the circumstances, is adopted. Admittedly in such case the gift may be possible of subsequent defeat in enjoyment 'because of rights acquired by third persons through dealings with the outstanding written evidence of the debt, particularly if it is negotiable in form, and in some cases equity may conceivably require the donee of the debt to indemnify the debtor against possible injury by reason of the outstanding written evidence of debt, or even to get it in for surrender, before he will be permitted to collect the debt. But these considerations do not seem to me to affect the actual validity of the gift.
In the instant case the donor did not retain dominion over the debt by retaining the written evidence thereof. He had previously parted revocably with such written evidence, and is not shown to have had knowledge that it was present in possession of his brother at the time he executed the writing directing the cashier of the bank to pay the debt to appellant. If no written evidence of the debt had ever existed, certainly a writing by the creditor, delivered by him to a third person in behalf of the donee, directing the debtor to pay the debt to such donee sufficient in form to amount to an "equitable assignment, would be .a sufficient constructive delivery of the debt to support a gift. I d'o not think it is prevented from being sufficient by the mere fact that a written- evidence of the debt was outstanding, and no action was taken with regard thereto. Failure to deal with the written evidence of debt at the time of making a gift, in view of the general custom of dealing *292with the debt by dealing with tire written evidence thereof, is probably material upon the question of the existence of an intent to give, but any inference therefrom unfavorable to the existence of such intent is open to 'be rebutted by the facts in the particular case, as here the fact that donor did not have possession of the written evidence and did not know it was present, or to be •strengthened by the facts if they lend support thereto.
I am not unmindful of the rule generally stated in the_ texts that the delivery of the donor’s check on his own bank account with the intention of making a gift of the amount thereof does not constitute a valid gift of such amount until it has been presented and paid or accepted. See 28 C. J. 659; 12 R. C. L. 945. The cases so holding turn on the point that a check is not an assignment pro tanto of the account against which it is drawn. That of course is the law in this state. Section 1891, R. C. 1919 (189 Negotiable Instruments Taw). In the instant case, however, I do not think the order to 'Stone lies within the ambit of the rule as to checks. It is not in the customary form of a check — it is not drawn upon the bank, or upon a checking account therein; it is addressed to the managing officer of the bank, refers to a particular fund, and directs the payment of that particular fund and the whole thereof to the donee. It is, in my opinion, sufficient in form and substance to constitute an equitable assignment of that particular debt in toto. It could therefore constitute a sufficient delivery to support the gift.
Upon these considerations I am of the opinion that the learned trial judge erred in directing a verdict for respondents, and concur in the reversal.